Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S SUPPLEMENTAL AMENDMENT
1. 	Authorization for this examiner’s amendment was given in an interview with Sheila Walker on April 6, 2021.
2. 	The application has been amended as follows:
	Claim 31 (New).  A method of producing a tomato plant exhibiting fruit with increased BRIX, comprising:
a)    crossing the tomato plant of claim 1 with itself or with a second tomato plant of a different genotype to produce one or more progeny plants; and
b)    selecting a progeny plant comprising said BRIX allele and lacking said deleterious allele, thereby producing a tomato plant exhibiting fruit with increased BRIX.
Claim 32 (New).  The method of claim 31, wherein said progeny plant is an F2-F6 progeny plant.
Claim 33 (New).  The method of claim 32, wherein producing said progeny plant further comprises backcrossing.
Claim 34 (New).  A method of selecting a tomato plant exhibiting fruit with increased BRIX, comprising:
a) crossing the tomato plant of claim 1 with itself or with a second tomato plant of a different genotype to produce one or more progeny plants; and 

Claim 35 (New).  The method of claim 34, wherein said progeny plant is an F2-F6 progeny plant.
Claim 36 (New).  The method of claim 35, wherein producing said progeny plant further comprises backcrossing.
The above amendments are made to add method claims in accordance with In re Ochiai. Claims 1, 8 and 31-36 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PHUONG T BUI/Primary Examiner, Art Unit 1663